     Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 1 of 16 PageID #:346




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LULULEMON ATHLETICA CANADA INC.,
                                               Case No. 20-cv-07345
              Plaintiff,
                                               Judge John Robert Blakey
v.
                                               Magistrate Judge M. David Weisman
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

              Defendants.


                            Declaration of Ms. Perveen Atwal




                                           1
     Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 2 of 16 PageID #:347




                          DECLARATION OF PERVEEN ATWAL

        I, Perveen Atwal, declare and state as follows:

1.     This declaration is based upon my personal knowledge of the facts stated herein or on the

       business records that were made at the time or in the regular course of business. If called

       as a witness, I could and would testify to the statements made herein.

2.     I am the Brand Protection Manager for Lululemon Athletica Canada Inc., Vancouver,

       British Columbia, Canada (“Lululemon”). I am knowledgeable of or have access to

       business records concerning all information referenced herein, including, but not limited

       to, Lululemon’s trademarks, copyrights, other intellectual property, sales, on-line sales,

       advertising, marketing, media coverage, and international operations. I am intimately

       familiar with Lululemon products and services, and with identifying counterfeits thereof.

       I make this declaration from matters within my own knowledge save where otherwise

       stated.

3.     Lululemon is a yoga-inspired athletic apparel company founded in Vancouver, British

       Columbia, Canada (where it continues to be based) in 1998 by Dennis “Chip” Wilson that

       creates unique athletic apparel and accessories.      Lululemon sells many high-quality

       products, including, but not limited to, clothing and apparel such as shirts, jackets, sweat

       pants, yoga pants, tank tops, sweatshirts, sports bras, shorts, caps and headbands, as well

       as products other than clothing such as yoga mats, bags, and accessories, and also

       provides branded retail store services, including over the Internet, to carefully control

       customer experiences and further enhance the appeal of the Lululemon brand (these and

       other genuine Lululemon branded products are collectively referred to herein as the

       “Lululemon Products”). While Lululemon has its roots in yoga, Lululemon Products are



                                                 2
     Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 3 of 16 PageID #:348




       increasingly used for other athletic and casual lifestyle pursuits, such as running and

       general fitness. Lululemon works with local athletes and fitness practitioners to enhance

       Lululemon brand awareness. Lululemon Products are designed to offer performance, fit

       and comfort while incorporating both function and style.       Lululemon’s heritage of

       combining performance and style distinctly positions Lululemon to address the needs of

       athletes, as well as a growing core of consumers who desire everyday casual wear that is

       consistent with their active lifestyles.

4.     Since its founding in 1998, the unique and highly desirable Lululemon Products have led

       to enormous growth and financial success for Lululemon. In 2016, Lululemon reported

       revenue of $2.34 Billion and over $300 Million in net income. The company went public

       on the NASDAQ stock exchange in 2007, and Lululemon’s current market capitalization

       exceeds $8 Billion. The root of this financial success lies in Lululemon’s ability to

       consistently deliver highly desirable Lululemon Products.

5.     Lululemon Products have become enormously popular and even iconic, driven by

       Lululemon’s arduous quality standards and innovative design. Among the purchasing

       public, genuine Lululemon Products are instantly recognizable as such. In the United

       States and around the world, the Lululemon brand has come to symbolize high quality,

       and Lululemon Products are among the most recognizable athletic apparel in the world.

6.     The prestige of the Lululemon brand is further enhanced by careful distribution of

       Lululemon Products using a vertical model in which Lululemon provides retail store

       services to operate its own Lululemon branded stores. Lululemon Products are sold

       exclusively through Lululemon’s 351 distinctive retail stores, including nine in Chicago

       (one of which is located in the exclusive Michigan Avenue shopping district), as well as



                                                  3
     Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 4 of 16 PageID #:349




       through certified partners that offer Lululemon Products in premium yoga studios, gyms,

       and/or wellness centers. Lululemon’s retail store services are provided through operation

       of these branded stores. Lululemon’s vertical retail strategy allows Lululemon to interact

       more directly with its customers and to tightly control the consumer’s retail experience.

7.     Providing genuine Lululemon branded retail store services over the Internet to sell

       genuine Lululemon Products is an important part of Lululemon’s business strategy. Since

       at least 2009, Lululemon has operated a website at lululemon.com where it provides retail

       store services and promotes and sells genuine Lululemon Products. Direct to consumer

       net revenue increased $51.8 million, or 13%, to $453.3 million in fiscal 2016 compared to

       fiscal 2015, primarily as a result of increased traffic on Lululemon’s e-commerce

       websites. The lululemon.com website features proprietary content, images and designs

       exclusive to Lululemon. Attached hereto as Exhibit 1 is a true and correct copy of a

       portion of the lululemon.com website.

8.     Lululemon’s cultural and community-based business approach has provided Lululemon

       with a competitive advantage that is responsible for the brand’s strong financial

       performance. In the years 2004 – 2016, Lululemon’s net revenue increased from $40

       million annually to $2.34 billion, an extraordinary growth of over 3,000% during

       challenging economic times. Lululemon’s growth and success have not gone unnoticed.

       The brand has earned numerous industry awards and accolades.              As an example,

       Lululemon was named International Retailer of the Year by the National Retail

       Foundation in 2012. Attached hereto as Exhibit 2 is a true and correct copy of the

       December 19, 2012, “2012 Award Winners” Press Release from the National Retail

       Federation.



                                                4
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 5 of 16 PageID #:350




9.       Lululemon’s trademarks are critical to its business. Lululemon is the owner of and has

         widely promoted several trademarks which have earned substantial fame and considerable

         goodwill among the public.       Lululemon has used its trademarks (collectively or

         singularly, the “LULULEMON Trademarks”) on and in association with its entire line of

         athletic apparel and accessories, as well as in connection with packaging, retail store

         services (including nine retail stores in Chicago), and online e-commerce. Lululemon

         Products always include at least one of the LULULEMON Trademarks. Often several

         LULULEMON Trademarks are displayed on a single Lululemon Product. Lululemon

         incorporates a variety of distinctive marks in its various Lululemon Products.

         Consequently, the United States Patent and Trademark Office has granted Lululemon

         multiple federal registrations for the LULULEMON Trademarks. Lululemon uses the

         LULULEMON Trademarks in connection with the marketing of its Lululemon Products.

         The LULULEMON Trademarks, including but not limited to the registered trademarks

         listed below, are famous and valuable assets of Lululemon.

Registration                  Trademark                               Goods and Services
    No.
                                                         Clothing, namely, t-shirts, shirts, tank
                                                         tops, sweatshirts, sweaters, jerseys,
                                                         jumpers, pants, sweatpants, shorts,
                                                         skirts, dresses, jackets, coats, vests,
                                                         underwear, socks, warm-up suits,
     4,391,115               LULULEMON                   bodysuits, leotards, tights, leggings, leg
                                                         warmers; headwear, namely, hats, caps,
                                                         toques, visors, headbands, bandanas;
                                                         clothing accessories, namely, belts,
                                                         scarves, shawls, shoulder wraps, arm
                                                         warmers, mittens, gloves; sandals in
                                                         class 025.

                                                         Retail store services featuring clothing,
                                                         apparel, accessories, headwear, socks,
     3,990,179               LULULEMON                   yoga equipment, athletic equipment,
                                                         bags, backpacks, tote bags, pre-recorded
                                                         DVDs, featuring topics relating to yoga
                                                         instruction, yoga philosophy, exercise

                                                 5
 Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 6 of 16 PageID #:351



                                             and health living; online retail store
                                             services featuring clothing, apparel,
                                             accessories, headwear, socks, yoga
                                             equipment, athletic equipment, bags,
                                             backpacks, tote bags, pre-recorded
                                             DVDs, featuring topics relating to yoga
                                             instruction, yoga philosophy, exercise
                                             and health living in class 035.

                                             Retail store services featuring clothing,
                                             apparel, accessories, headwear, socks,
                                             yoga equipment, athletic equipment,
3,985,876      LULULEMON ATHLETICA           bags, backpacks, tote bags, pre-recorded
                                             DVDs, featuring topics relating to yoga
                                             instruction, yoga philosophy, exercise
                                             and health living in class 035.

                                             Clothing, namely, pants, shirts, t-shirts,
                                             shorts, sweatshirts, sweatpants, socks,
2,607,811                                    jackets, coats, hats in class 025.


                                             Retail store services featuring clothing,
                                             apparel, accessories, headwear, socks,
                                             yoga equipment, athletic equipment,
3,985,881                                    bags, backpacks, tote bags, pre-recorded
                                             DVDs, featuring topics relating to yoga
                                             instruction, yoga philosophy, exercise
                                             and health living in class 035.

                                             Clothing, namely, pants, shirts, t-shirts,
                                             shorts, sweatshirts, sweatpants, socks,
2,460,180                                    jackets, coats, hats in class 025.



                                             Retail store services featuring clothing,
                                             apparel, accessories, headwear, socks,
                                             yoga equipment, athletic equipment,
                                             bags, backpacks, tote bags, pre-recorded
                                             DVDs, featuring topics relating to yoga
                                             instruction, yoga philosophy, exercise
3,985,877                                    and health living; online retail store
                                             services featuring clothing, apparel,
                                             accessories, headwear, socks, yoga
                                             equipment, athletic equipment, bags,
                                             backpacks, tote bags, pre-recorded
                                             DVDs, featuring topics relating to yoga
                                             instruction, yoga philosophy, exercise
                                             and health living in class 035.



                                      6
 Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 7 of 16 PageID #:352



                                             Clothing, namely, T-shirts, shirts, pants,
3,024,374               LUON                 shorts, sweatshirts, sweatpants, tank
                                             tops, jackets, coats and hats for men,
                                             women and children in class 025.

                                             Clothing, namely T-shirts, shirts, pants,
                                             shorts, skirts, dresses, sweatshirts,
3,116,371           SILVERESCENT             sweatpants, tank tops, underwear, socks,
                                             jackets, coats, headwear, footwear in
                                             class 025.

                                             Dresses; Pants; Shirts; Skirts; Sweat
3,272,013              VITASEA               pants; Sweat shirts; T-shirts; Tank tops;
                                             Underwear in class 025.

                                             Body suits; Jackets; Leggings; Pants;
3,976,389             LUXTREME               Shirts; Shorts; Skirts; Tank tops; Tights
                                             in class 025.

3,978,257              GROOVE                Yoga pants in class 025.

3,978,258           GROOVE PANT              Yoga pants in class 025.

                                             Clothing, namely, hooded sweatshirts,
4,033,939      SET-MY-PONYTAIL-FREE          jackets and coats; Headwear, namely,
                                             hats and caps in class 025.

4,214,049          WUNDER UNDER              Clothing, namely crop pants, pants,
                                             shorts, tights, leggings in class 025.

4,214,052              POWER Y               Clothing, namely, tank tops, bras in
                                             class 025.

                                             Clothing, namely, T-shirts, shirts, pants,
                                             shorts, sweatshirts, sweatpants, tank
4,219,265               RULU                 tops, underwear, socks, jackets, coats
                                             and hats for men, women and children in
                                             class 025.

4,234,113          DEFINE JACKET             Clothing, namely, jackets in class 025.

4,333,759               SCUBA                Clothing, namely, hooded sweatshirts,
                                             jackets, coats, tops in class 025.

4,823,727          LOCK 'EM DOWN             Clothing, namely, underwear in class
                                             025.

                                             Athletic apparel, namely, pants, shorts,
4,832,086            NAKEDSEAM               crops, leggings, shirts, t-shirts, tank tops,
                                             jackets, and outerwear, namely, coats in
                                             class 025.


                                      7
 Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 8 of 16 PageID #:353




4,832,139              CUFFINS               Clothing, namely, jackets, sweatshirts,
                                             shirts, sweaters in class 025.

4,846,298            LUXCHANGE               Apparel, namely, jackets, coats, parkas,
                                             and sweatshirts in class 025.

4,905,437          PACE BREAKER              Clothing, namely, shorts and underwear
                                             in class 025.

                                             Athletic apparel, namely, pants, shorts,
                                             crop pants, tights and leggings all for
4,964,908              FULL-ON               men, women and children; all of the
                                             foregoing expressly excluding cosmetics
                                             in class 025.

5,040,370      ALL THE RIGHT PLACES          Clothing, namely, crop pants, pants,
                                             shorts, tights, leggings in class 025.

5,041,355         BLOCK-IT POCKET            Clothing, namely, pants, sweatpants,
                                             shorts in class 025.

                                             Clothing, namely, t-shirts, shirts, tank
                                             tops, sweatshirts, sweaters; clothing
5,413,086              SWIFTLY               accessories, namely, arm warmers and
                                             scarves; headwear, namely, headbands
                                             in class 025.

5,617,645            TIGHT STUFF             Clothing, namely, pants, tights, and
                                             leggings in class 025.

                                             Clothing, namely, shirts, tank tops,
5,666,869               NULU                 pants, sweatpants, shorts, dresses,
                                             jackets, bodysuits, leotards, tights, bras
                                             in class 025.

                                             Hooded sweat shirts; Jackets; Coats in
                                             class 025.


4,897,183




                                      8
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 9 of 16 PageID #:354



                                                         Clothing, namely, tights, pants in class
                                                         025.

  4,986,083




                                                         Clothing, namely, tights, pants, leggings
                                                         in class 025.


  5,393,854




  5,751,880              SERIOUSLY LIGHT                 Clothing, namely, t-shirts, shirts, tank
                                                         tops and headbands in class 025.


10.     The above U.S. registrations for the LULULEMON Trademarks are valid, subsisting, in

        full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The

        LULULEMON Trademarks have been used exclusively and continuously by Lululemon

        and its subsidiaries, some since at least as early as 1998, and have never been abandoned.

        Attached hereto as Exhibit 3 are true and correct copies of the United States Registration

        Certificates for the LULULEMON Trademarks included in the above table.

11.     The LULULEMON Trademarks are exclusive to Lululemon and are displayed

        extensively on Lululemon Products and in Lululemon’s marketing and promotional

        materials.

12.     Lululemon Products have long been among the most popular athletic and yoga apparel in

        the world and have been extensively promoted at great expense. In fact, Lululemon

        expends millions of dollars annually promoting and marketing the LULULEMON


                                                9
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 10 of 16 PageID #:355




         Trademarks. Lululemon Products have also been the subject of extensive unsolicited

         publicity resulting from their high-quality, innovative designs and renown as desired

         luxury items.   Because of these and other factors, the Lululemon name and the

         LULULEMON Trademarks have become famous throughout the United States.

13.      The LULULEMON Trademarks are distinctive when applied to the Lululemon Products,

         signifying to the purchaser that the products or services come from Lululemon and are

         consistent with Lululemon’s quality standards. Whether Lululemon manufactures the

         products itself or licenses others to do so, Lululemon has ensured that products bearing

         the LULULEMON Trademarks are manufactured to the highest quality standards, and

         likewise ensures that the provision of retail store services under the LULULEMON

         Trademarks is consistent with the highest quality standards.       The LULULEMON

         Trademarks have achieved tremendous fame and recognition which has only added to the

         inherent distinctiveness of the marks.      As such, the goodwill associated with the

         LULULEMON Trademarks is of incalculable and inestimable value to Lululemon.

14.      Lululemon’s innovative marketing and product designs have enabled Lululemon to

         achieve widespread recognition and fame, and have made the LULULEMON Trademarks

         some of the most well-known marks in the athletic and yoga apparel industry. The

         widespread fame, outstanding reputation, and significant goodwill associated with the

         Lululemon brand have made the LULULEMON Trademarks invaluable assets of

         Lululemon.

15.      The success of the Lululemon brand has resulted in its significant counterfeiting.

         Consequently, Lululemon has a worldwide anti-counterfeiting program and regularly

         investigates suspicious e-commerce stores identified in proactive Internet sweeps and



                                                10
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 11 of 16 PageID #:356




         reported by consumers.      In recent years, Lululemon has identified numerous fully

         interactive e-commerce stores, including those1 operating under the seller aliases

         identified in Schedule A to the Complaint (collectively, the “Seller Aliases”), which were

         offering for sale and/or selling unauthorized and unlicensed products using infringing and

         counterfeit versions of the LULULEMON Trademarks (the “Counterfeit Lululemon

         Products”) to consumers in this Judicial District and throughout the United States.

16.      I perform, supervise, and/or direct investigations related to Internet-based infringement of

         the LULULEMON Trademarks. Our investigation shows that Defendants are using the

         Seller Aliases to sell Counterfeit Lululemon Products from foreign countries such as

         China to consumers in the U.S. and elsewhere.          I, or someone working under my

         direction, analyzed each of the e-commerce stores operating under the Seller Aliases and

         determined that Counterfeit Lululemon Products were being offered for sale to residents

         of the United States, including Illinois residents. This conclusion was reached through

         visual inspection of the products listed for sale on each e-commerce store, the price at

         which the Counterfeit Lululemon Products were offered for sale, other features commonly

         associated with e-commerce stores selling counterfeit products, and because Defendants

         and their e-commerce stores do not conduct business with Lululemon and do not have the

         right or authority to use the LULULEMON Trademarks for any reason. In addition, each

         e-commerce store offered shipping to the United States, including Illinois. Lululemon

         also conducted searches of the public WhoIs information regarding the Domain Names

         and identified the provided e-mail addresses for each domain. True and correct copies of

         screenshot printouts showing the active e-commerce stores operating under the Seller


1
 The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces
and Domain Names.

                                                  11
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 12 of 16 PageID #:357




         Aliases reviewed are attached as Exhibit 4, and WhoIs information for the Domain

         Names is attached as Exhibit 5.

17.      Defendants have targeted sales to Illinois residents by setting up and operating e-

         commerce stores that target United States consumers using one or more Seller Aliases,

         offer shipping to the United States, including Illinois, accept payment in U.S. dollars and,

         on information and belief, have sold Counterfeit Lululemon Products to residents of

         Illinois.

18.      Defendants concurrently employ and benefit from substantially similar advertising and

         marketing strategies.   For example, Defendants facilitate sales by designing the e-

         commerce stores operating under the Seller Aliases so that they appear to unknowing

         consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce

         stores operating under the Seller Aliases look sophisticated and accept payment in U.S.

         dollars via credit cards, Alipay, Amazon Pay, Western Union and/or PayPal.               E-

         commerce stores operating under the Seller Aliases often include content and images that

         make it very difficult for consumers to distinguish such stores from an authorized retailer.

         Lululemon has not licensed or authorized Defendants to use any of the LULULEMON

         Trademarks, and none of the Defendants are authorized retailers of genuine Lululemon

         Products.

19.      Many Defendants also deceive unknowing consumers by using the LULULEMON

         Trademarks without authorization within the content, text, and/or meta tags of their e-

         commerce stores in order to attract various search engines crawling the Internet looking

         for websites relevant to consumer searches for Lululemon Products. Other e-commerce

         stores operating under the Seller Aliases omit using the LULULEMON Trademarks in the



                                                  12
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 13 of 16 PageID #:358




         item title to evade enforcement efforts while using strategic item titles and descriptions

         that will trigger their listings when consumers are searching for Lululemon Products.

20.      On information and belief, Defendants have engaged in fraudulent conduct when

         registering the Seller Aliases by providing false, misleading and/or incomplete

         information to e-commerce platforms. On information and belief, certain Defendants

         have anonymously registered and maintained Seller Aliases to prevent discovery of their

         true identities and the scope of their e-commerce operation.

21.      On information and belief, Defendants regularly register or acquire new seller aliases for

         the purpose of offering for sale and selling Counterfeit Lululemon Products. Such seller

         alias registration patterns are one of many common tactics used by the Defendants to

         conceal their identities and the full scope and interworking of their counterfeiting

         operation, and to avoid being shut down.

22.      Even though Defendants operate under multiple fictitious aliases, the e-commerce stores

         operating under the Seller Aliases often share unique identifiers, such as templates with

         common design elements that intentionally omit any contact information or other

         information for identifying Defendants or other seller aliases they operate or use. E-

         commerce stores operating under the Seller Aliases include other notable common

         features, such as use of the same registration patterns, accepted payment methods, check-

         out methods, keywords, illegitimate search engine optimization (SEO), advertising

         tactics, similarities in price and quantities, the same incorrect grammar and misspellings,

         and/or the use of the same text and images.         Additionally, Counterfeit Lululemon

         Products for sale by the Seller Aliases bear similar irregularities and indicia of being




                                                 13
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 14 of 16 PageID #:359




         counterfeit to one another, suggesting that the Counterfeit Lululemon Products were

         manufactured by and come from a common source and that Defendants are interrelated.

23.      On information and belief, Defendants are in constant communication with each other and

         regularly participate in QQ.com chat rooms and through websites such as

         sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating

         multiple accounts, evading detection, pending litigation, and potential new lawsuits.

24.      Counterfeiters such as Defendants typically operate under multiple seller aliases and

         payment accounts so that they can continue operation in spite of Lululemon’s

         enforcement efforts. On information and belief, Defendants maintain off-shore bank

         accounts and regularly move funds from their financial accounts to off-shore bank

         accounts outside the jurisdiction of this Court to avoid payment of any monetary

         judgment awarded to Lululemon.

25.      On information and belief, Defendants are an interrelated group of counterfeiters working

         in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

         and sell Counterfeit Lululemon Products in the same transaction, occurrence, or series of

         transactions or occurrences.    Defendants, without any authorization or license from

         Lululemon, have jointly and severally, knowingly and willfully used and continue to use

         the LULULEMON Trademarks in connection with the advertisement, distribution,

         offering for sale, and sale of Counterfeit Lululemon Products into the United States and

         Illinois over the Internet.

26.      Monetary damages cannot adequately compensate Lululemon for ongoing infringement

         because monetary damages fail to address the loss of control of and damage to

         Lululemon’s reputation and goodwill. Furthermore, monetary damages are difficult, if



                                                  14
      Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 15 of 16 PageID #:360




         not impossible, to ascertain due to the inability to calculate measurable damage in dollars

         and cents caused to Lululemon’s reputation and goodwill by acts of infringement.

27.      Lululemon’s goodwill and reputation are irreparably damaged when the LULULEMON

         Trademarks are used in connection with the offering for sale or sale of goods or services

         not authorized, produced, or manufactured by Lululemon. Moreover, brand confidence is

         damaged, which can result in a loss of future sales and market share. The extent of harm

         to Lululemon’s reputation and goodwill and the possible diversion of customers due to

         loss in brand confidence are largely unquantifiable.

28.      Lululemon is further irreparably harmed by the unauthorized use of the LULULEMON

         Trademarks because counterfeiters take away Lululemon’s ability to control the nature

         and quality of the Counterfeit Lululemon Products. Loss of quality control over goods

         offered for sale or sold under the LULULEMON Trademarks and, in turn, loss of control

         over Lululemon’s reputation, is neither calculable nor precisely compensable.

29.      The use of the LULULEMON Trademarks in connection with the offering for sale or sale

         of goods not authorized, produced, or manufactured by Lululemon is likely causing and

         will continue to cause consumer confusion, which weakens Lululemon’s brand

         recognition and reputation.    Consumers who mistakenly believe that the Counterfeit

         Lululemon Products he or she has purchased originated from Lululemon will come to

         believe that Lululemon offers low-quality products. Inferior quality products will result

         in increased skepticism and hesitance in consumers presented with genuine Lululemon

         Products, resulting in a loss or undermining of Lululemon’s reputation and goodwill.

         Indeed, there is damage to Lululemon’s reputation and goodwill even if a consumer

         knows that the goods he or she is purchasing are counterfeit. Prospective consumers who



                                                  15
                                                  9I
                                         IeAUV ueo^red
   'eperd!-) <"rqumlo3 qslllrg'.rea.nocupn   w azazroqurecscJo.tuL;rr eql sFIl pelnsexg
                                                                             'loo;roc pu" erul sl Euro8e.ro;
CIq}$ql scueurvJo selels p3rlun erpJo s.{.\?l    eqtr   repsn ,tmFedJo .(qeued repun erelcep I
                                                                               '(tXOEq ompsoord
II^IC Jo olnU IeropeC qlFt& ocrreproroe ur penssr lou         q roprg 8urure"4ss11      ,fte;odrue1
awnd xa   w;t     e8euup ro 'sso1 '[m[ur elqe.rede.ur pue e]erporurur JeJJns II,{\      uoueln1n'I 'IE
                     'solus emlry eyqegrluunbunJo ssol e ur Eurlpser'pspors pue ps8eurep          e.re
'uorlelnder s(uoruolnlnT ss Ilolrr se osecrlJes prre slcnpord s.uourelnlnTJo rtlprlsnlcxe         eq1
'uorlezuogltre s6uotuslnlnT lnoq1r&r secrlJes ro spooE      11os   Jo eles JoJ JeJo 01 s>lJertrop€{
NOWIITO'Ifl-I eql osn srolrsJralrno3 uorlrtrsprepu€}s ,(ryenb q6rq s,uoruslnlnl
01 poJnlosJrururu eJs pue uoruolnln'I tuo+ e1ewEr;o slcnpo.ld eql l€rl1 sreu:nsuoc                 otr
,$ru8rs pue oArlcurlslp ere $lreweperJ NOI     H.Infflf      srLL 'seles Surure$ns pue EuvyrorE
1€ polrrle em su8rsop laredde oAll€Aorrtn pue suo.trJe Eurpryeru elrsuelxa s6uo{rrolnln1
'ellsnlcxe eq ol lueotu eJe slcnpo"rd reglo prre serJosseoce 'leredde e6od pue srleppe
s6uorrrslnlnT 'dlrrrrsnlcxe Jo ssol e ol enp peEeump ,(lqe.ruderrr Jequql sr            uo{uelnlnT       '0€
                'soles oJn1ry elqegntrutbunJo ssol € ol solulouoo puu uo4epder s.uorrrclnln-I
o1 eBemep       ur   stlnsor uorsrsuoc eps-6od    gcng       's{r€rueperl NOWgTfiTnT eql
pu? uotueln1n'I Jo uorsserdrur .rood e dolerrep ,{lluanbesuoc deur pus eumuaE               q   spoo8
                                                                                       "q
r{ons olorleq   dpslefslru duur sJorllo ,tq urolr spnpoJd uoruolnln'I uoJJo1tmo3 JouoJur          ees
    Case: 1:20-cv-07345 Document #: 12 Filed: 12/14/20 Page 16 of 16 PageID #:361
